Citation Nr: 1134936	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the service connected Hodgkin's disease and heart condition/pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension.  He has argued that hypertension is a result of his service connected Hodgkin's disease.  The Board notes that he has also argued that hypertension is due to his service connected heart condition and pacemaker.  In this regard, the Board notes that at an RO hearing of November 2008, the Veteran testified that he felt that because of his pacemaker and the problems with his heart, that hypertension was some peripheral malady that was caused by treatment for his Hodgkin's disease.  He also testified that hypertension was diagnosed after the pacemaker surgery and that the two were related.  VA outpatient treatment records show that indeed the Veteran was diagnosed with hypertension after the pacemaker surgery.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).

The record contains an opinion as to the relationship between hypertension and Hodgkin's disease.  However, no opinion has been obtained regarding the relationship, if any, between the service connected heart condition and pacemaker, and hypertension.  An opinion is needed prior to deciding the appeal.

Lastly, we note that the AOJ granted service connection for "heart condition."  This appears to be a non-standard description of a particular disability.  The AOJ should clearly identify the exact nature of the service-connected condition.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a rating decision that clearly identifies the disease or injury resulting in "heart condition."

2.  Schedule the Veteran for an examination that includes an opinion as to whether hypertension is secondary to or has been aggravated by service-connected heart condition/pacemaker.  The claim folder should be made available to the examiner and clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is secondary to heart condition/pacemaker, or has been aggravated by the same.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


